Citation Nr: 1739031	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected left knee and/or right hip disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1995 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the claim on appeal as reflected on the title page.

In May 2017, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of the hearing has been associated with the record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA psychiatric examination in July 2011.  The examiner indicated he had reviewed the Veteran's claims file, and noted the Veteran's reports of anger and other symptoms related to his service-connected leg condition.  The examiner then noted the Veteran denied any previous psychiatric treatment or diagnosis, and stated that although there was a reference in the record to the Veteran being hospitalized on one occasion, it was unclear whether the hospitalization was due to his mental health.  Upon examination, the Veteran was noted to be easily distractible with difficulty focusing, a disorganized thought process, and impaired insight and judgment.  The examiner diagnosed personality disorder, not otherwise specified.

In a July 2011 statement of the case, the RO continued its denial of the Veteran's claim on the basis, in part, that personality disorders are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 4.127 (2016).

Upon a review of the record, it is clear the Veteran admitted himself to the hospital for "worsening depression" in March 2010.  During his hospitalization and upon discharge, a diagnosis of depression was provided.  VA treatment notes dated in June 2010, July 2011, and November 2011 also show diagnoses of depression.  In a December 2010 report, a private psychologist diagnosed dysthymic disorder, which he opined was related to the Veteran's financial, occupational, and interpersonal difficulties caused by his in-service injury.  Pursuant to an April 2011 Social Security Administration (SSA) examination, the Veteran was again diagnosed with depression.  The same SSA examiner diagnosed him with adjustment disorder with depressive features, as well as generalized anxiety disorder, in June 2011.

In an April 2017 behavioral health initial appointment note, the Veteran's report of chronic leg pain since 1995 was documented, and the Veteran reported he had had significant impairment and depression since that time.  The treating psychologist noted the Veteran had a history of depression, alcohol and substance abuse, and a possible personality disorder.  The psychologist stated the Veteran met the criteria for moderate depression, and might also have a personality disorder.  The psychologist noted that he empathized with the Veteran regarding his injury, and agreed with him that his depression may be at least in part related to the past injury.
Upon a review of the foregoing, the Board notes there has been a lack of consensus regarding the Veteran's psychiatric diagnosis or diagnoses.  It is clear, however, that the July 2011 VA examiner failed to thoroughly review the Veteran's psychiatric history prior to completing his examination report.  Specifically, the examiner stated it was unclear whether the Veteran's March 2010 hospitalization had been for psychiatric reasons, when the record clearly shows that hospitalization was for depression.  The examiner also appeared to credit the Veteran's denial of any history of psychiatric treatment, without discussing the documented VA inpatient and outpatient treatment for depression since March 2010.

Due to the lack of consensus regarding the Veteran's diagnosis, and the inadequacy of the VA examination, the Board finds a remand is warranted to afford the Veteran an additional VA examination.
 
Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.
 
With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in or is otherwise etiologically related to the Veteran's military service.

Then, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder is proximately due to the Veteran's service-connected left knee and/or right hip disabilities.

If not, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee and/or right hip disabilities.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of each identified acquired psychiatric disorder prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected left knee and/or right hip disabilities.

In providing his or her opinions, the examiner should address the Veteran's history of inpatient and outpatient treatment for depression by VA, the December 2010 private psychological report, the April 2011 and June 2011 SSA examination reports, and the April 2017 behavioral health initial appointment note, all discussed above.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




